Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 19, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  140618                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  KATHRYN HADDEN,                                                                                    Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                          Justices


  v                                                                SC: 140618
                                                                   COA: 286474
                                                                   Genesee CC: 07-087100-NO
  McDERMITT APARTMENTS, LLC,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 12, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court

        MARKMAN, J. (dissenting).

         The instant dispute—whether a landlord has breached his obligation to keep
  common areas "fit for the use intended by the parties," MCL 554.139(1)(a)—is governed
  by Allison v AEW Capital Mgmt, 481 Mich 419 (2008). I would grant leave to appeal to
  determine whether there are reasonable grounds, as the Court of Appeals found, for
  distinguishing Allison in this case.

        CORRIGAN and YOUNG, JJ., join the statement of MARKMAN, J.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 19, 2010                   _________________________________________
           p1116                                                              Clerk